Citation Nr: 1524586	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to June 1956.  He died on March [redacted], 2012; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision (in Virtual VA) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

1. The Veteran died in March 2012 from cardiopulmonary arrest, due to or as a consequence of diabetes; such conditions manifested many years after service and are not attributable to service.
 
2. The disabilities for which the Veteran was service-connected at the time of his death did not materially contribute to death, combine to cause death, aid or lend assistance to the production of death, or impair his health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance upon receipt of a substantially complete claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was notified in November 2012 (copy of notice in Virtual VA), prior to the initial denial of her claim, of the evidence and information necessary to establish entitlement to DIC based on service connection for the cause of the Veteran's death, as well as the responsibilities of VA and the appellant in obtaining or providing such information.  She was advised of the conditions for which the Veteran was service-connected at the time of death, and the evidence and information needed to establish that the Veteran's death was due to a service-connected condition, as required by Hupp. 

Under the circumstances of this case, the appellant has been afforded adequate VCAA notice, and the essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705 -06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

The Board notes that a VA medical opinion was not obtained in this case.  There is no competent and credible evidence suggesting a link between the Veteran's cause of death and service, or that his already service-connected disabilities caused or contributed to his death. Thus, no reasonable possibility exists that obtaining a medical opinion would aid in substantiating the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008). VA's duty to obtain a medical opinion or examination is not triggered.  There is also no indication of any pertinent outstanding records.

In sum, a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claim at this time.





II.  Analysis

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the certificate of death reflects that the Veteran died in March 2012 with an immediate cause of death of cardiopulmonary arrest, due to or as a consequence of diabetes.  None of the conditions listed on the death certificate were service-connected at the time of the Veteran's death.  Rather, service connection was in effect for total right knee arthroplasty; adjustment disorder with depressed and anxious mood associated with total right knee arthroplasty; left knee condition/arthroplasty; bilateral hearing loss; lumbar spondylosis and arthritis of the lumbar spine; tinnitus; radiculopathy, right lower extremity; and radiculopathy, left lower extremity, with a combined rating of 100 percent at the time of death.

The appellant believes that the Veteran's service-connected disabilities contributed to his death.  See November 2013 substantive appeal.  She is not competent to provide an opinion as to the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such question of causality is a complex medical issue, requiring medical expertise as opposed to an immediately observable relationship of cause and effect.  Further, there is no competent evidence suggesting that any of the Veteran's service-connected disabilities contributed to his death.  In this regard, the Board notes that his service-connected disabilities did not involve active processes affecting vital organs, and there is no indication that there were resulting debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other diseases or injury that primarily caused his death.  See 38 C.F.R. § 3.312(c)(3).  As such, the already service-connected disabilities were not contributory causes of the Veteran's death.  Id.

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on a direct basis.  In this regard, there is no argument or indication that the Veteran's diabetes or his heart disability is directly related to an injury or disease during service.  Moreover, there is no treatment for such conditions in his service treatment records, and there is no medical evidence or opinion linking such conditions directly to service.  As such, service connection for the cause of death is not warranted on a direct basis.  See 38 C.F.R. § 3.303.

Additionally, there is no indication that the Veteran's diabetes or a cardiovascular disease manifested to a compensable degree within one year of separation of service.  As such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Similarly, presumptive service connection on the basis of herbicide exposure is not applicable here, as the Veteran did not have the qualifying military service.  See 38 C.F.R. § 3.307(a)(6).

In sum, the evidence does not show that service connection is warranted for the principal cause of the Veteran's death of cardiopulmonary arrest due to diabetes on either a direct or a presumptive basis.  Further, the evidence does not establish that his service-connected disabilities caused or contributed to his death, to include by impairing his health to such an extent that he was materially less capable of resisting the effects of his cardiopulmonary arrest or diabetes. As such, service connection is not warranted for the cause of the Veteran's death.  38 C.F.R. § 3.312. 

As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


